Title: To John Adams from James McHenry, 29 December 1798
From: McHenry, James
To: Adams, John




War Department 29th. December—1798—

The Secretary of War respectfully reports, to the President of the United States, the enclosed List of Names, in part, for Officers to the regiments directed to be raised, by an Act passed the 16th. day of July last—
The names on this List, were selected by Lieutenant General Washington, and Major Generals Hamilton and Pinckney, in pursuance of authority derived from the President.
The President will percieve, several names are omitted in the present, which are to be found, in their original List; these omissions were induced by information recieved by the Secretary, since the Generals closed their business, either that certain characters selected, were improper to be nominated to the Senate, or if appointed would not accept, and it is believed that it would be adviseable, no names should be presented in their places, untill an opportunity can be given, for a further investigation of characters.
It is proper to observe, that the present List, contains no names, for the regiment, assigned to Connecticut, and that it has been necessary to postpone, the nominations from that State, as well as from the States, of North Carolina, South Carolina, and Georgia, for further information and materials.
It is to be noticed, that it might be considered, as an act of injustice, to the Gentlemen who will be thus thrown into a subsequent nomination, were they to lose any relative rank, by the circumstance.
It is therefore Submitted, whether, it will not be expedient, and serve to obviate misconceptions, to have it signified in the message to the Senate, that a want of materials alone, has prevented a complete nomination for the whole of the troops directed to be raised but that care will be taken, that this necessary postponement, shall in no manner affect the relative rank, of the Officers, to be yet appointed, the latter subject being reserved for future arrangment.
All which is respectfully submitted—

James McHenry